
	

114 SRES 419 ATS: Congratulating the University of North Dakota men's hockey team for winning the 2016 National Collegiate Athletic Association division I men’s hockey championship.
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 419
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of North Dakota men's hockey team for winning the 2016 National
			 Collegiate Athletic Association division I men’s hockey championship.
	
	
 Whereas the University of North Dakota (referred to in this preamble as UND) men's hockey team won the 2016 National Collegiate Athletic Association (referred to in this preamble as the NCAA) division I men's hockey championship game in Tampa Bay, Florida, on April 9, 2016, in a hard-fought victory over the Quinnipiac University Bobcats of Connecticut by a score of 5 to 1;
 Whereas the UND men's hockey team had an incredible 2015–16 season, during which Coach Brad Berry became the first head coach to win an NCAA division I men's hockey national championship in an individual's first season as head coach;
 Whereas the UND men's hockey team won its eighth NCAA division I men's hockey championship and ended the 2015–16 season with a 34–6–4 record;
 Whereas Coach Brad Berry and the coaching staff have instilled character and perseverance in the UND men's hockey team players and have done an outstanding job coaching the UND men's hockey program;
 Whereas under the leadership of Interim President Ed Schafer and Athletic Director Brian Faison, academic and athletic excellence has been promoted at UND;
 Whereas thousands of UND fans attended the NCAA division I men's hockey championship game, reflecting the tremendous fan base of UND, which showcases the spirit and dedication of UND hockey fans and has helped to propel the success of the UND men's hockey team; and
 Whereas the UND men's hockey team's victory in the 2016 NCAA division I men's hockey championship was also a victory for the entire State of North Dakota: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of North Dakota men's hockey team, the 2016 National Collegiate Athletic Association division I men's hockey champions;
 (2)commends the players, coaches, and staff of the University of North Dakota men's hockey team for their hard work and dedication; and
 (3)recognizes the students, alumni, and loyal fans for supporting the University of North Dakota men's hockey team on a successful quest to capture another National Collegiate Athletic Association division I men's hockey championship trophy for the University of North Dakota.
			
